Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 06/07/2022.
Foreign priority
3. Applicant’s claim for the benefit of a prior-filed application indicating National stage entry from a PCT application PCT/JP2017/020930 and foreign priority to JP 2016-114677  is acknowledged, as per the application datasheet filed with the office on 12/04/2018. 
However, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date: A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119 (b)(3) and 372 (b)(3) and 37 CFR 1.55 (a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154 (b) and 41.202 (e). (please see MPEP 1893.01 (d) and 2304.01(c))
Allowable Subject Matter
4. Claim 1 and 11 are allowed. 
5. Claims 2-10, 12-20 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 06/07/2022 were fully considered and found to be persuasive. 
The closest prior art of record Kawakita et al (US 2019/0178621 A1) has common inventors, assignee and a publicly available date later than the filing date of the instant application.
 	The cited prior art fails to teach, anticipate or render obvious “A dew point measuring device, comprising: a water droplet sensor for detecting a galvanic current due to attachment of a water droplet between thin wires of dissimilar metals; and a temperature control means for controlling a temperature of the water droplet sensor, wherein the water droplet sensor has a structure in which the thin wires of dissimilar metals are disposed in juxtaposition with each other on an insulating substrate” (as recited in the independent claim 1), and
“A dew point measuring method, comprising: arranging a water droplet sensor for detecting a galvanic current due to attachment of a water droplet between thin wires of dissimilar metals; and determining a dew point on the basis of changes in a dew condensation state on a surface of the water droplet sensor by changing a temperature of the water droplet sensor, wherein the water droplet sensor has a structure in which the thin wires of dissimilar metals are disposed in juxtaposition with each other on an insulating substrate (as recited in the independent claim 11).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858